         Case 1:19-cv-04563-PGG Document 11 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                           Plaintiff,                                 ORDER
   -   against -
                                                                 19 Civ. 4563 (PGG)
Approximately $1,279,943.96 formerly on
deposit in Citibank Account 801639798, held in
the name of “Impress Me Inc.,” and all funds
traceable thereto, including accrued interest,

                           Defendant-in-rem.


PAUL G. GARDEPHE, U.S.D.J.:

               The funds at issue having been forfeited and remitted to the victim, the Clerk of

Court is respectfully directed to close the case.

Dated: New York, New York
       July 13, 2020
